Citation Nr: 0720303	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-39 376	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
limitation of motion due to degenerative disc disease of the 
lumbar spine (previously evaluated as myositis of the low 
back).  

2.  Entitlement to a rating in excess of 10 percent for 
numbness of the right lower extremity and weakness of right 
hip and ankle due to degenerative disc disease of the lumbar 
spine (previously evaluated as myositis of the low back).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that assigned a 10 percent evaluation 
for limitation of motion due to degenerative disc disease of 
the lumbar spine, a 10 percent evaluation for numbness of the 
right lower extremity and weakness of the right ankle due to 
degenerative disc disease of the lumbar spine and a zero 
percent evaluation for weakness of the right hip due to 
degenerative disc disease of the lumbar spine effective March 
2004.  The lumbar spine disorder had previously been 
evaluated as myositis of the low back.  

During the course of the pending appeal, the RO increased the 
rating from 10 percent to 20 percent for limitation of motion 
due to degenerative disc disease of the lumbar spine 
effective March 2004.  That grant, however, does not 
represent a total grant of benefits sought on appeal; 
therefore, this claim for increase remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1950 to June 1952.  

2.	On May 25, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Nashville, Tennessee, that the appellant died in February 
2007.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


